IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 94-41289
                          Conference Calendar
                           __________________

GERALD AHEARN ET AL.,

                                        Plaintiffs,
versus

FIBREBOARD CORPORATION, ET AL.,

                                        Defendants-Appellees,
versus

WALI MUHAMMED,

                                        Movant-Appellant.

                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:93 CV 526
                           - - - - - - - - - -
                              June 28, 1995



Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Wali Muhammed was not entitled to intervene in this suit as

of right nor did the district court clearly abuse its discretion

by denying Muhammed's motion for permissive intervention because

Muhammed made no showing that his interests were not adequately

protected.     Kneeland v. National Collegiate Athletic Ass'n, 806


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                           No. 94-41289
                                -2-


F.2d 1285, 1289, (5th Cir.) cert. denied, 484 U.S. 817 (1987)

(citation omitted).   As the denial of Muhammed's motion for

permissive intervention was within the discretion of the district

court, this court lacks jurisdiction over Muhammed's appeal.

Woolen v. Surtran Taxicabs, Inc., 684 F.2d 324, 331 (5th Cir.

1982).   Therefore, Muhammed's motion to proceed in forma pauperis

is DENIED and the appeal is DISMISSED.